Citation Nr: 9905227	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from March 1966 to 
March 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


REMAND

The appellant asserts that he requires assistance in dressing 
himself and, at times, from getting into or up from bed due 
to his back and shoulder disabilities.  He claims that he 
receives a shot (muscle relaxant, epidural shot, or steroid 
injection) every two months, which leaves him bedridden for 
7-10 days, requiring his wife to wait on him constantly.  He 
also indicates that he is unable to protect himself from the 
hazards of daily living, and that the stupefying effects from 
his medications and the likelihood of having a muscle spasm 
in his back prevents him from driving, thereby requiring 
someone to drive him places.  

Review of the claims file reveals that the appellant was born 
in January 1947, and that a December 1993 rating decision 
assigned him a permanent and total disability evaluation for 
pension purposes, effective February 5, 1992.  The RO has 
listed his disabilities as degenerative disc disease of the 
lumbar spine with lumbar radiculopathy and lumbosacral 
strain, rated 60 percent disabling, and a history of peptic 
ulcer disease, rated 10 percent disabling.  

W. A. Crotwell, III, M.D., and T. H. Lane, M.D., indicated in 
August 1996 and January 1997 medical statements, 
respectively, that the appellant was totally and permanently 
100 percent disabled from returning to any form of gainful 
employment.  Additionally, Dr. Crotwell reported in his 
August 1996 statement that the appellant had bursitis in his 
left shoulder and was status post arthrotomy with 
acromioplasty and repair of the rotator cuff, with strain of 
the deltoid attachment, in the right shoulder.  A February 
1993 report of an examination performed by Dr. Crotwell noted 
that the appellant was unable to dress or bathe unassisted.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Veterans 
Appeals (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  As review of the claims 
file does not show that the appellant has been afforded a VA 
medical examination for the purpose of determining whether he 
requires the aid and attendance of another person or whether 
he is housebound, the Board finds that, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the claim must be remanded for the following actions:  

1.  The RO should arrange for the appellant to 
undergo a VA examination for aid and attendance 
and housebound benefits.  All indicated studies 
should be performed.  The appellant's claims 
file and a copy of this remand should be made 
available to the examiner prior to the 
examination.  The examination report should 
provide at least sufficient information as 
would be required to indicate whether the 
appellant requires the regular aid and 
attendance of another or whether he is 
housebound.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claim under the applicable 
statute and regulations.  If the benefit sought on appeal 
remains denied, a supplemental statement of the case should 
be furnished to the appellant and his representative, and 
they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1998), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

- 3 -


